UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1269


RANDY L. THOMAS, and as Father, Next of Friend, Natural
Guardian, and on behalf of A.T.T.,

                Plaintiff - Appellant,

          v.

RONALD L. CHAPMAN, In his Official and Personal Capacity;
CHRISTY T. MANN, In her Official and Personal Capacity;
GEORGE E. BATTLE, III, In his Official and Personal
Capacity; BARRY BOWE, In his Official and Personal Capacity;
U.S. DEPARTMENT OF EDUCATION; MCDOWELL STREET CENTER FOR
FAMILY LAW INC.; DONNA J. JACKSON, In her Official and
Personal Capacity; AIDA CORREA, a/k/a Aida Correa Vazquez,
a/k/a Aida Correa Velez; GRAHAM C. MULLEN, In his Official
and Personal Capacity; JOHN AND JANE DOES 1-50, In their
Official and Personal Capacity; STATE OF NORTH CAROLINA;
CHARLOTTE-MECKLENBURG SCHOOLS BOARD OF EDUCATION,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-cv-00694-BR)


Submitted:   June 14, 2012                 Decided: June 19, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Randy L. Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Randy L. Thomas seeks to appeal the district court’s

order reassigning his civil case to a new judge.                    This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain    interlocutory      and       collateral   orders,     28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,    337   U.S.   541,   545-46      (1949).        The   order

Thomas    seeks    to   appeal     is    neither      a    final    order    nor   an

appealable interlocutory or collateral order.                      Accordingly, we

deny leave to proceed in forma pauperis and dismiss the appeal

for   lack   of    jurisdiction.         We   dispense      with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                         3